Case: 21-1798    Document: 37     Page: 1   Filed: 05/11/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FLORENCE KENNEDY,
                  Claimant-Appellant

                             v.

   DENIS MCDONOUGH, SECRETARY OF VETER-
                ANS AFFAIRS,
              Respondent-Appellee
             ______________________

                        2021-1798
                  ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-256, Judge Joseph L. Falvey,
 Jr., Judge Joseph L. Toth, Judge Michael P. Allen.
                  ______________________

                  Decided: May 11, 2022
                  ______________________

    AMY F. ODOM, Chisholm Chisholm & Kilpatrick, Provi-
 dence, RI, argued for claimant-appellant. Also represented
 by BARBARA J. COOK, ZACHARY STOLZ; MEGAN BRITTNEY
 HALL, Disabled American Veterans, Cold Spring, KY.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ERIC P. BRUSKIN, MARTIN F.
 HOCKEY, JR.; Y. KEN LEE, DEREK SCADDEN, Office of
Case: 21-1798    Document: 37     Page: 2    Filed: 05/11/2022




 2                                   KENNEDY   v. MCDONOUGH



 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________

     Before NEWMAN, STOLL, and CUNNINGHAM, Circuit
                       Judges.
     Opinion for the court filed by Circuit Judge STOLL.
     Dissenting opinion filed by Circuit Judge NEWMAN.
 STOLL, Circuit Judge.
     Florence Kennedy appeals the judgment of the United
 States Court of Appeals for Veterans Claims affirming the
 Board of Veterans’ Appeals’ decision denying her request
 for an earlier effective date for Dependency and Indemnity
 Compensation (DIC) under 38 C.F.R. § 3.114. Because
 Mrs. Kennedy forfeited her regulatory interpretation argu-
 ment, we affirm.
                         BACKGROUND
      Keith Kennedy, Mrs. Kennedy’s late husband, served
 on active duty in the United States Army for nearly seven
 years in the 1970s. During service, Mr. Kennedy fell from
 a lawn mower and injured his knee. Although no disability
 was noted at the time of discharge, Mr. Kennedy applied
 for, and received, service connection for his knee injury in
 2000. Two years later, Mr. Kennedy applied for and re-
 ceived service connection for depression secondary to his
 knee injury.
     In 2005, Mr. Kennedy was diagnosed with melanoma.
 The cancer rapidly metastasized, and Mr. Kennedy passed
 away the same year. Mr. Kennedy’s death certificate listed
 “melanoma, metastatic” as the immediate cause of death
 and listed “other significant conditions contributing to
 death but not resulting in the underlying cause given,” in-
 cluding “diabetes mellitus, type 2,” “hypertension,” and
 “depression disorder.” J.A. 27.
Case: 21-1798     Document: 37      Page: 3    Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                       3



     Mrs. Kennedy filed for DIC as Mr. Kennedy’s surviving
 spouse under 38 C.F.R. § 3.702. Between 2005 and 2010,
 Mrs. Kennedy filed for, and was denied, DIC three times.
 Each time, the VA denied service connection for Mr. Ken-
 nedy’s cause of death because “there [was] no evidence to
 show that the veteran’s death was related to military ser-
 vice.” J.A. 44; see also J.A. 37; J.A. 42.
     In 2013, the Director of the Pension and Fiduciary Ser-
 vice of the Department of Veterans Affairs issued Fast Let-
 ter 13-04, titled “Simplified Processing of Dependency and
 Indemnity Compensation (DIC) Claims.” J.A. 47–50. Fast
 Letter 13-04, addressed to “All Pension Management Cen-
 ter and Veterans Service Center Personnel,” “rescinds or
 clarifies prior guidance on the processing of DIC claims.”
 J.A. 47. It instructs personnel to “take immediate action”
 on DIC claims “where the cause of death listed on the death
 certificate matches one or more of the deceased Veteran’s
 service-connected disabilities” by granting “service connec-
 tion for the cause of death when the death certificate shows
 that the service-connected disability is [a] . . . contributory
 cause of death.” J.A. 48. Fast Letter 13-04 streamlined the
 processing of DIC claims by allowing adjudicators to pre-
 sume that a service-connected disability “contributed sub-
 stantially and materially to the Veteran’s death” without
 requiring further development of facts regarding “the
 causal connection between the Veteran’s service-connected
 disability and the cause of death.” Id.
      Mrs. Kennedy then filed her last, successful applica-
 tion for DIC in July 2015. The VA granted Mrs. Kennedy
 DIC with an effective date of July 7, 2015—the date her
 final claim was received—because the service-connected
 illness, depression, appeared on Mr. Kennedy’s death cer-
 tificate. J.A. 51–52, 55.
     Mrs. Kennedy appealed this effective date to the Board
 of Veterans’ Appeals, arguing that her claim was “granted
 based on a change in VA regulatory guidance” in the form
Case: 21-1798     Document: 37     Page: 4    Filed: 05/11/2022




 4                                    KENNEDY   v. MCDONOUGH



 of Fast Letter 13-04, and that “a retroactive effective date
 for the award of DIC” was available under 38 C.F.R.
 § 3.114(a). J.A. 59. That regulation provides for retroac-
 tive effective dates for certain benefits awarded following a
 “[c]hange of law or Department of Veterans Affairs issue.”
 § 3.114(a). Specifically, it provides for an additional “pe-
 riod of 1 year prior to the date” on which the claim for ben-
 efits was received if DIC was awarded or increased because
 of a “liberalizing law” or “liberalizing VA issue approved by
 the Secretary or by the Secretary’s direction.” Id. The
 Board denied Mrs. Kennedy’s appeal, explaining that be-
 cause Fast Letter 13-04 was a “change[] to VA procedural
 manuals and guidance provisions,” it could not be consid-
 ered a liberalizing law or liberalizing VA issue under
 § 3.114. J.A. 62.
       Before the Veterans Court, Mrs. Kennedy argued that
 she should be granted a retroactive year of DIC because
 Fast Letter 13-04 was a “liberalizing VA issue approved by
 the Secretary or by the Secretary’s direction” under
 § 3.114. The Veterans Court affirmed the Board’s decision,
 holding that “VA Fast Letter 13-04 does not constitute a
 . . . ‘VA issue approved by the Secretary or by the Secre-
 tary’s direction,’” J.A. 14, because it “is not binding on the
 Board” and therefore “does not bind the Agency,” J.A. 13.
    Mrs. Kennedy appeals.       We have jurisdiction under
 38 U.S.C. § 7292.
                         DISCUSSION
     On appeal, Mrs. Kennedy challenges the Veterans
 Court’s definition of a “VA issue” under 38 C.F.R. § 3.114
 as overly narrow and asserts that the Veterans Court erred
 as a matter of law in determining that Fast Letter 13-04
 was not “approved by the Secretary or by the Secretary’s
 direction.” We review questions of law, including the Vet-
 erans Court’s interpretation of regulations, de novo.
 Breland v. McDonough, 22 F.4th 1347, 1350 (Fed. Cir.
 2022). We cannot review challenges to underlying factual
Case: 21-1798     Document: 37      Page: 5    Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                       5



 determinations or application of law to facts, except for con-
 stitutional challenges. 38 U.S.C. § 7292(d)(2). Because we
 conclude that Mrs. Kennedy forfeited her argument that
 the Veterans Court erred in its interpretation of “VA is-
 sue,” we affirm the Veterans Court decision and need not
 reach the other issues that Mrs. Kennedy raised.
     Mrs. Kennedy seeks a retroactive period of one year
 under § 3.114(a), which requires that DIC was awarded
 pursuant to a liberalizing (i) “VA issue” that is (ii) “ap-
 proved by the Secretary or by the Secretary’s direction.”
 Section 3.114(a) recites in relevant part:
     (a) Effective date of award. Where . . . dependency
     and indemnity compensation . . . is awarded or in-
     creased pursuant to a liberalizing law, or a liberal-
     izing VA issue approved by the Secretary or by the
     Secretary’s direction, the effective date of such
     award or increase shall be fixed in accordance with
     the facts found . . . .
         (3) If a claim is reviewed at the request of
         the claimant more than 1 year after the ef-
         fective date of the law or VA issue, benefits
         may be authorized for a period of 1 year
         prior to the date of receipt of such request.
     Before the Veterans Court, Mrs. Kennedy asserted
 that a “VA issue” is “a directive from or approved by the
 Secretary and is binding on [the] VA.” J.A. 79 (emphasis
 added). The Veterans Court agreed with, adopted, and ap-
 plied Mrs. Kennedy’s definition. J.A. 9. Now, on appeal,
 Mrs. Kennedy contends that the definition is too restric-
 tive. Specifically, she accuses the Veterans Court of
 “adopt[ing] its own interpretation that requires the di-
 rective to be ‘binding on [the] VA’” and “fail[ing] to defer to
 the [Secretary’s] reasonable interpretation” that did not re-
 quire that a “VA issue” be “binding on [the] VA.” Appel-
 lant’s Br. 10–11.
Case: 21-1798    Document: 37     Page: 6    Filed: 05/11/2022




 6                                   KENNEDY   v. MCDONOUGH



     We have held that an appellant who “urged upon the
 Veterans Court” a position forfeits any argument on appeal
 that the Veterans Court “committed reversible error” when
 the court applied that position.         Logan v. Principi,
 71 F. App’x 836, 838–39 (Fed. Cir. 2003); see also Forshey
 v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).
 Here, the Veterans Court adopted the definition Mrs. Ken-
 nedy asked it to adopt. She now argues that the Veterans
 Court erred in adopting that definition. Because Mrs. Ken-
 nedy advocated for the very definition of “VA issue” that
 the Veterans Court adopted and applied, we conclude that
 Mrs. Kennedy forfeited her argument on appeal that the
 Veterans Court should have deferred to the Secretary’s
 proposed definition of “VA issue.”
     At oral argument, counsel for Mrs. Kennedy asserted
 that she should not be estopped from arguing against the
 definition that she offered to the Veterans Court because
 she “did not argue that [a VA issue] has to be binding on
 the agency as a whole.” Oral Arg. at 14:34–14:52,
 https://oralarguments.cafc.uscourts.gov/default.aspx?fl=21
 -1798_03102022.mp3; see also Appellant’s Reply Br. 15
 (“Before the Veterans Court, [Mrs. Kennedy] argued that a
 ‘VA issue’ must be binding on [the] VA . . . but nowhere in
 her pleadings did she suggest that it must be binding on all
 of [the] VA, as the Veterans Court held.”). Rather,
 Mrs. Kennedy contends that she asserted that a “VA issue”
 need only be binding on the “frontline adjudicators,” not
 the Board. Appellant’s Reply Br. 15–16. We are not con-
 vinced.
     Mrs. Kennedy repeatedly asserted before the Veterans
 Court that a “VA issue” must be “binding on [the] VA,” in-
 cluding the Board. J.A. 79, J.A. 83 (“Fast Letter 13-04 is
 binding on the Board.”); J.A. 87 (“[T]he Board was bound
 by [Fast Letter 13-04].”). The definition that Mrs. Kennedy
 advocated to the Veterans Court did not limit the proposed
 requirement of being “binding on [the] VA” to binding only
 the claim adjudicators as she now argues. Indeed,
Case: 21-1798      Document: 37     Page: 7   Filed: 05/11/2022




 KENNEDY     v. MCDONOUGH                                   7



 Mrs. Kennedy expressly argued that because “Fast Letter
 13-04 [was] binding on the Board,” it was a “VA issue.”
 J.A. 83 (emphasis added). Accordingly, we cannot say that
 the Veterans Court erred in interpreting Mrs. Kennedy’s
 position to be that a “VA issue” must be binding on the en-
 tire VA, including the Board.
                        CONCLUSION
     We conclude that Mrs. Kennedy forfeited her argument
 that the Veterans Court erred in its interpretation of “VA
 issue” and therefore affirm the Veterans Court’s judgment.
                        AFFIRMED
                            COSTS
 No costs.
Case: 21-1798    Document: 37      Page: 8    Filed: 05/11/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 FLORENCE KENNEDY,
                   Claimant-Appellant

                              v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                         2021-1798
                   ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-256, Judge Joseph L. Falvey,
 Jr., Judge Joseph L. Toth, Judge Michael P. Allen.
                  ______________________
 NEWMAN, Circuit Judge, dissenting.
     The question on appeal is whether a surviving depend-
 ent, such as Mrs. Kennedy, is entitled to the one-year ret-
 roactivity of benefits authorized by the “liberalized” policy
 for Dependency and Indemnity Compensation (DIC), as
 provided by Fast Letter 13-04 and 38 C.F.R. § 3.114(a)(3).
 After the Fast Letter changed the DIC criteria, the VA
 granted Mrs. Kennedy’s application for DIC but denied the
 one-year retroactivity.
     The Court of Appeals for Veterans Claims (“Veterans
 Court”) affirmed the denial, on the ground that the Fast
 Letter was neither “a ‘law’ nor a ‘VA issue approved by the
 Secretary or by the Secretary’s direction’ under 38 C.F.R.
Case: 21-1798     Document: 37      Page: 9    Filed: 05/11/2022




 2                                     KENNEDY   v. MCDONOUGH



 § 3.114(a).” Kennedy v. Wilkie, 33 Vet. App. 114, 126 (2020)
 (“Vets. Ct. Op.”). Having held that Fast Letter 13-04 does
 not constitute a law or a VA issue, the Veterans Court de-
 termined that it need not address whether Fast Letter 13-
 04 was “liberalizing,” nor decide any “questions about what
 it means for an issue to be liberalizing.” Id. at 126 n.66.
 The Veterans Court ruled that, liberalizing or not, Fast
 Letter 13-04 could not trigger § 3.114(a), so “the Board did
 not err in denying an effective date earlier than July 7,
 2015.” Id. at 126.
      On this appeal, the panel majority does not review the
 ground relied on by the Veterans Court, but simply rules
 that Mrs. Kennedy “forfeited her regulatory interpretation
 argument.” Maj. Op. at 2. On this ground the panel ma-
 jority “affirm[s] the Veterans Court’s judgment” without
 reviewing the merits of Mrs. Kennedy’s appeal. Id. at 7.
 The record shows no forfeiture.
     Mrs. Kennedy did not “forfeit her regulatory interpre-
 tation argument”; she persistently pressed it, first with the
 VA regional office, then with the Board of Veterans Ap-
 peals, next with the Court of Appeals for Veterans Claims,
 and now with the Federal Circuit.
     The regulatory entitlement to one-year retroactivity is
 the only issue on this appeal. My colleagues hold that Mrs.
 Kennedy forfeited the right to appeal the ruling of the Vet-
 erans Court. This holding departs from adjudication prin-
 ciples, for “the Judiciary has a responsibility to decide cases
 properly before it, even those it ‘would gladly avoid.’” Zivo-
 tofsky ex rel. Zivotofsky v. Clinton, 566 U.S. 189, 194–95
 (2012) (quoting Cohens v. Virginia, 19 U.S. 264, 404
 (1821)).
Case: 21-1798    Document: 37      Page: 10     Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                       3



                        DISCUSSION
   Fast Letter 13-04 “removed some obstacles” to De-
        pendency and Indemnity Compensation
      On March 22, 2013, the Director of Pension and Fidu-
 ciary Service of the Department of Veterans Affairs 1 issued
 Fast Letter 13-04, entitled “Simplified Processing of De-
 pendency and Indemnity Compensation (DIC) Claims” for
 the purpose of “rescind[ing] or clarify[ing] prior guidance
 on the processing of DIC claims to ensure timely delivery
 of benefits to vulnerable survivors who have an immediate
 need for supplemental income following the death of a Vet-
 eran.” VA Fast Letter 13-04 at 1 (Mar. 22, 2013). The Fast
 Letter states that the “Pension and Fiduciary (P&F) Ser-
 vice reviewed the current policies and procedures applica-
 ble to DIC claims and determined that some are obstacles
 to timely delivery of benefits to eligible survivors.” Id. Fast
 Letter 13-04 provides that where a service-connected disa-
 bility contributed to a Veteran’s death, the VA shall “pre-
 sume that it contributed substantially and materially” to
 the death, and “not develop further for the causal connec-
 tion between the Veteran’s service-connected disability and
 the cause of death.” Id. at 2. The Fast Letter states:



     1   The Pension and Fiduciary Service administers
 “the pension, DIC, burial benefit and fiduciary programs”
 and “develops, maintains, coordinates, and implements the
 regulations, policies, and procedures governing these pro-
 grams.” U.S. Department of Veterans Affairs Functional
 Organization Manual, 27 (Ver. 6 2020), available at
 https://www.va.gov/VA-Functional-Organization-Manual-
 2020-4.pdf. This Manual is “the authoritative source that
 documents the current structure, missions, functions, and
 tasks” of the VA, and “describe[s] what gets done by whom,
 for whom and under what authorities.” Id. at 1.
Case: 21-1798      Document: 37      Page: 11    Filed: 05/11/2022




 4                                      KENNEDY   v. MCDONOUGH



       For DIC claims where the cause of death listed on
       the death certificate matches one or more of the de-
       ceased Veteran’s service-connected disabilities,
       take immediate action on the claim . . . without
       further development regarding the cause of
       death. . . . Grant service connection for the cause of
       death when the death certificate shows that the
       service-connected disability is the principal or con-
       tributing cause of death.
 Id.
     On July 4, 2016, Fast Letter 13–04 was succeeded by
 M21-1 VA Adjudication Procedures Manual which incorpo-
 rated Fast Letter 13-04’s guidance. See generally Military
 Order of the Purple Heart v. Sec’y of Veterans Affs., 580 F.3d
 1293, 1296 (Fed. Cir. 2009) (holding that a Fast Letter was
 a rule under the APA that affected veterans’ substantive
 and procedural rights).
     The effective date for DIC is provided in 38 U.S.C.
 § 5110(g), that when DIC is awarded “pursuant to any Act
 or administrative issue,” the effective date shall not be “ret-
 roactive for more than one year from the date of applica-
 tion.” 38 U.S.C. § 5110(g); see Ortiz v. McDonough, 6 F.4th
 1267, 1273 (Fed. Cir. 2021) ( “There is dispute about what
 the consequences are for the effective date of an award
 when, on a claim that has been reopened, the award is
 made ‘pursuant to’ a ‘liberalizing’ change. In that situa-
 tion, the award’s effective date may not be earlier than the
 effective date of the underlying change, but it may be as
 early as one year before the request based on the change
 was made”). The implementing regulation is 38 C.F.R.
 § 3.114, titled “Change of law or Department of Veterans
 Affairs issue”:
       (a) Effective date of award. Where . . . dependency
       and indemnity compensation . . . is awarded or in-
       creased pursuant to a liberalizing law, or a liberal-
       izing VA issue approved by the Secretary or by the
Case: 21-1798    Document: 37       Page: 12    Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                        5



     Secretary’s direction, . . . the effective date of such
     award or increase shall be fixed in accordance with
     the facts found, but shall not be earlier than the
     effective date of the act or administrative issue.
     Where . . . dependency and indemnity compensa-
     tion . . . is awarded or increased pursuant to a lib-
     eralizing law or VA issue which became effective on
     or after the date of its enactment or issuance, in
     order for a claimant to be eligible for a retroactive
     payment under the provisions of this paragraph
     the evidence must show that the claimant met all
     eligibility criteria for the liberalized benefit on the
     effective date of the liberalizing law or VA issue
     and that such eligibility existed continuously from
     that date to the date of claim or administrative de-
     termination of entitlement.
                              ***
     (3) If a claim is reviewed at the request of the claim-
     ant more than 1 year after the effective date of the
     law or VA issue, benefits may be authorized for a
     period of 1 year prior to the date of receipt of such
     request.
 The only issue on this appeal is whether Mrs. Kennedy is
 entitled to this one-year retroactive benefit.
     The Veterans Court held that although DIC was
 awarded to Mrs. Kennedy based on the changed criteria in
 the Fast Letter, the Letter was not a “law” or “VA issue
 approved by the Secretary or by the Secretary’s direction,”
 and thus it is irrelevant whether the procedure in the Fast
 Letter is “liberalizing.” Vets. Ct. Op. at 126.
      My colleagues on this panel create a different ground
 for dismissal. The court holds that Mrs. Kennedy “for-
 feited” this question of regulatory interpretation, and thus
 my colleagues do not review the decision of the Veterans
 Court. However, this question was debated at length and
Case: 21-1798    Document: 37      Page: 13     Filed: 05/11/2022




 6                                     KENNEDY   v. MCDONOUGH



 in depth, at the Veterans Court, and now this court. Both
 sides argued the statutory and regulatory interpretation.
 The issue was not forfeited.
      Among the questions of statutory and regulatory inter-
 pretation is the history of this case and discussion in the
 briefs. Mrs. Kennedy discusses administration such as the
 criteria for “rules of general applicability”; also the role of
 “agency action addressed to a class of persons”; also the
 meaning of “liberalizing” as used in 38 C.F.R. § 3.114(a);
 also the role of “frontline” VA administration; also the ef-
 fect of the Fast Letter on Veterans Service Center person-
 nel; also various aspects of agency discretion; also the
 characteristics of “interpretive rules”; also the role of the
 Secretary, and delegation to the Principal Undersecretary
 for Benefits; also the delegated authority of the Director of
 the Pension and Fiduciary Service; also the interpretation
 of “VA issue”; also the BVA application of Fast Letter 13-
 04 (citing 19 decisions); also various principles of adminis-
 trative law and VA practice. There was no “forfeiture” of
 any issue of regulatory interpretation in this appeal. The
 government addresses deference and administrative prac-
 tice, but does not propose that Mrs. Kennedy “forfeited” the
 appeal.
     The Veterans Court erred in holding that Fast Let-
               ter 13–04 does not bind the VA
     The Veterans Court held that Fast Letter 13-04 was
 not a statute or a regulation and therefore is not a “law” for
 the purposes of § 3.114(a). The court also held that it is not
 a “VA issue approved by the Secretary or by the Secretary’s
 direction.” Thus, the court held that Mrs. Kennedy has no
 regulatory right to the one-year retroactivity provision of
 38 C.F.R. § 3.114(a)(3). Vets. Ct. Op. at 123.
     The Veterans Court held that “for the purposes of
 § 3.114(a), a ‘VA issue approved by the Secretary or by the
 Secretary’s direction’ is (1) a directive from or approved by
Case: 21-1798    Document: 37      Page: 14    Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                      7



 the Secretary and (2) that is binding on VA.” Vets. Ct. Op.
 at 122. The court stated “[b]ecause we hold that Fast Let-
 ter 13-04 was neither a directive from the Secretary nor a
 directive created with his approval, and because we hold
 the Fast Letter does not bind VA, we hold it is not a ‘VA
 issue’ under § 3.114(a).” Id. at 123.
     Mrs. Kennedy disputes the holding that Fast Letter 13-
 04’s rule is not a “VA issue approved by the Secretary or by
 the Secretary’s direction.” She argues that the Director of
 Pension and Fiduciary Service was acting under delegated
 authority, and the Fast Letter is liberalizing, for it author-
 ized the grant of DIC on related criteria.
      The Veterans Court stated that there was no evidence
 that the Fast Letter was approved by the Secretary or at
 the Secretary’s direction. The court stated that the Direc-
 tor of Pension and Fiduciary Service received no identified
 delegation from the Secretary. The court further stated
 that Mrs. Kennedy “has pointed to nothing in the law es-
 tablishing the necessary delegation, nor has she provided
 any factual evidence of this multilink chain of delegation
 illustrating Fast Letter 13-04 was issued with the Secre-
 tary’s approval.” Id. at 124. Thus, the Veterans Court
 ruled that Fast Letter 13-04 “was neither a directive from
 the Secretary nor a directive created with his approval.”
 Id. at 123.
     The Veterans Court acknowledged that “the Secretary
 has broadly delegated to the [Under Secretary of Benefits]
 the ‘authority to act on all matters assigned to the Veterans
 Benefits Administration.’” Id. at 124. But the court rea-
 soned that Mrs. Kennedy did not “demonstrate that the
 USB’s Secretary-delegated authority to issue Fast Letter
 13-04 . . . was conveyed to the Principal Undersecretary for
 Benefits who then redelegated the authority to the director
 of Pension and Fiduciary Services.” Id. This issue was dis-
 cussed in the Veterans Court and on this appeal; it is not
 “forfeited.”
Case: 21-1798    Document: 37      Page: 15     Filed: 05/11/2022




 8                                     KENNEDY   v. MCDONOUGH



     The Veterans Court also ruled that “even if there were
 evidence . . . that the director . . . issued Fast Letter 13-04
 with the Secretary’s approval, the Fast Letter is still not a
 ‘VA issue’ because it is not binding on the Agency.” Id. The
 court found that “the director of Pension and Fiduciary Ser-
 vices did not even seek to bind all of the [Veterans Benefits
 Administration], much less the rest of VA,” further stating
 “one wonders how the director could bind other parts of the
 Agency even if he attempted to do so.” Id. Appeal of this
 ruling is not “forfeited.”
      The Veterans Court held that it need not decide
 whether the Fast Letter was “liberalizing,” for the court
 held the Fast Letter was devoid of authority. The issue of
 “liberalizing” is resolved in precedent. In Ortiz, this court
 held: “The term ‘liberalizing’ when used with . . . ‘VA issue’
 in the context of a ‘claim’ most naturally covers a relaxation
 of a claimant’s affirmative burden.” Ortiz, 6 F.4th at 1276–
 77. The Fast Letter “relaxed [Mrs. Kennedy’s] affirmative
 responsibility in presenting and supporting a claim for”
 DIC and met the plain meaning definition of “liberaliz-
 ing.” Id. at 1277.
      Fast Letter 13-04’s rule “changed concrete components
 of what VA must consider ‘sufficient proof’ . . . to establish
 an element of entitlement” to DIC. Id. The Fast Letter ex-
 plicitly created a presumption:
     If the service-connected disability was a contribu-
     tory cause of death, as listed on the death certifi-
     cate, presume that it contributed substantially and
     materially to the Veteran’s death.
 Fast Letter 13-04 at 2.
     The Fast Letter removed any requirement for further
 evidence of a causal connection between the Veteran’s
 death and a service-connected disability recited on the
 death certificate. Mrs. Kennedy did not forfeit the issue of
 entitlement to this benefit.
Case: 21-1798    Document: 37      Page: 16     Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                       9



     The Veterans Court raised a question of delegated au-
 thority to issue directives aimed at only the relevant sec-
 tion of the agency. The Pension Management Center and
 the Veterans Service Center are described as the authori-
 ties that administer Fast Letter 13-04. Whether the di-
 rective is binding on all of VA is irrelevant.         The
 government does not argue that the Fast Letter was not
 issued by proper authority; the government’s absence of
 support for the Veteran’s Court’s theory is conspicuous.
    The government defined “VA issue” in briefing to the
 Veterans Court, stating:
     While the term “issue” is not defined by the rele-
     vant statutes and regulations, it is apparent from
     the legislative and regulatory history, to include
     that of 38 C.F.R. § 19.5, that any document issued
     from VA, its administrations, or other staff offices
     may be considered an issue. Thus, a VA fast letter
     is an “issue”. However, identifying whether a par-
     ticular document is a liberalizing issue depends on
     whether it has a substantive effect on a benefit.
 Gov’t Br. Vets. Ct., Appx65. This definition is not negated
 on this appeal, although the government prevailed in the
 Veterans Court on the argument that “Fast Letter 13-04 is
 not a liberalizing issue under the Federal Circuit’s test as
 it does not have a substantive effect on the award of bene-
 fits.” Id.
      The definition of “issue” is not challenged by either
 party. Mrs. Kennedy presses the argument that Fast Let-
 ter 13-04 is indeed “a liberalizing issue,” for until this Fast
 letter was issued her claim for DIC was denied, and after
 its issuance her claim was promptly granted. This cer-
 tainly is a “substantive effect on the award of benefits.”
 The record contains no semblance of her forfeiture of the
 other benefits provided by the Fast Letter.
Case: 21-1798    Document: 37      Page: 17    Filed: 05/11/2022




 10                                   KENNEDY   v. MCDONOUGH



      My colleagues err in holding that Mrs. Kennedy for-
 feited the opportunity to argue whether the Fast Letter
 raises a “VA issue,” for there is no contrary holding as to
 whether this Fast Letter is a VA issue. A matter that is
 not in dispute cannot be deemed to have been forfeited.
     Statutory and regulatory interpretations are matters
 of law, and are decided de novo on appeal; the appellate
 court is not precluded from stating the correct interpreta-
 tion. See Marbury v. Madison, 5 U.S. 137, 177 (1803) (“It
 is emphatically the province and duty of the judicial de-
 partment to say what the law is. Those who apply the rule
 to particular cases, must of necessity expound and inter-
 pret that rule.”). The government does not dispute that
 Fast Letter 13-04 and the implementing regulation are a
 “VA issue” applicable to Mrs. Kennedy’s DIC claim. Even
 on my colleagues’ unsubstantiated theory that Mrs. Ken-
 nedy took inconsistent positions in the past, the judicial ob-
 ligation is to determine the legally correct rule.
     The government defends the ruling of the Veterans
 Court, stating that “Mrs. Kennedy’s ‘failure’ to establish
 that Fast Letter 13-04 was approved or directed by the Sec-
 retary ‘alone dooms [her] argument.’” Gov’t Br. 29. The
 government argues principles of “liberalizing changes,”
 stating: “§ 3.114(a) indisputably does not say or incorpo-
 rate anything about ‘general applicability,’ or lack thereof,
 as a requirement, or feature, of liberalizing changes.”
 Id. at 30 n.10. The government argues that “Mrs. Ken-
 nedy’s path to relief is foreclosed by the Veterans Court’s
 unreviewable conclusion that Fast Letter 13-04 was not
 ‘approved by the Secretary’ as undisputedly required by
 § 3.114(a).” Id. at 32. All these positions are significantly
 flawed, as Mrs. Kennedy demonstrates. At a minimum,
 they warrant judicial attention.
Case: 21-1798    Document: 37     Page: 18   Filed: 05/11/2022




 KENNEDY   v. MCDONOUGH                                   11



                       CONCLUSION
     It is the judicial obligation to say what the law is, to
 assure that the correct law is applied, and to assure that
 the law is correctly applied. The panel majority errs in
 holding that Mrs. Kennedy forfeited consideration of her
 appeal, leaving untouched all of these flawed rulings.
     I respectfully dissent.